SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

968
KA 10-00463
PRESENT: SCUDDER, P.J., FAHEY, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

WILLIAM J. CAMPBELL, JR., DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID R. JUERGENS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (AMANDA DREHER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (John J.
Connell, J.), rendered May 8, 2009. The judgment convicted defendant,
upon a jury verdict, of criminal possession of a weapon in the second
degree and criminal possession of a weapon in the third degree (two
counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon a jury verdict, of criminal possession of a weapon in the second
degree (Penal Law § 265.03 [3]) and two counts of criminal possession
of a weapon in the third degree (§ 265.02 [1], [3]). Viewing the
evidence in light of the elements of the crimes as charged to the jury
(see People v Danielson, 9 NY3d 342, 349), and affording deference to
the jury’s credibility determinations (see People v Wedlington, 67
AD3d 1472, 1473, lv denied 14 NY3d 807), we reject defendant’s
contention that the verdict is against the weight of the evidence (see
generally People v Bleakley, 69 NY2d 490, 495). “Although there was
conflicting testimony and thus ‘an acquittal would not have been
unreasonable’ ” (People v Burroughs, 57 AD3d 1459, 1460, lv denied 12
NY3d 756, quoting Danielson, 9 NY3d at 348), the verdict is supported
by the weight of the credible evidence, i.e., the testimony of the
evidence technician, security guard, and two police officers that
defendant was found shortly after the shooting, albeit unconscious
from a gunshot wound to the head, with a fully loaded defaced pistol
on his lap.



Entered:   October 4, 2013                         Frances E. Cafarell
                                                   Clerk of the Court